UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1763


BARBARA SOPKIN, General Partner for Interlase Limited Partnership,

                    Plaintiff – Appellant,

             v.

JILL C. MENDELSON, Executor of Estate of Richard S. Mendelson; RICHARD
S. MENDELSON TRUST; LAND, CARROLL & BLAIR, P.C., f/k/a Land Clark
Carroll Mendelson Blair P.C.,

                    Defendants – Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-00058-AJT-MSN)


Submitted: November 2, 2020                                       Decided: May 13, 2021


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Lopatto III, Washington, D.C., for Appellant. Robert E. Draim, HUDGINS LAW
FIRM, P.C., Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This appeal arises from plaintiff Barbara Sopkin’s second failed attempt to sue

defendants in the Eastern District of Virginia for the alleged mishandling of Interlase

Limited Partnership’s intellectual property. * In the original proceedings, the district court

dismissed Sopkin’s Complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure

for failure to state a claim upon which relief can be granted. See Sopkin v. Mendelson, No.

1:16-cv-01146 (E.D. Va. Apr. 27, 2017), ECF Nos. 130 & 131. We then affirmed the

court’s dismissal of the Complaint, albeit under Federal Rule of Civil Procedure 12(b)(1)

for lack of Article III standing. See Sopkin v. Mendelson, No. 17-1626 (4th Cir. July 23,

2018), ECF No. 77. In so ruling, we rejected Sopkin’s theories that she possessed standing

and derivative standing as an assignee of others’ general and limited partnership interests

in Interlase.

       Following our decision, Sopkin initiated the present proceedings and asserted a new

theory of standing, i.e., that she has standing as a 2014-elected general partner of Interlase.

The district court rejected that standing theory, however, on two grounds. First, the court

recognized that the theory could have been raised in the original proceedings and therefore

is barred by the doctrine of res judicata. See, e.g., Laurel Sand & Gravel, Inc. v. Wilson,

519 F.3d 156, 161 (4th Cir. 2008) (“Res judicata . . . bars a party from relitigating a claim

that was decided or could have been decided in an original suit.”). Second, the court


       *
         The defendants in the present proceedings — Jill C. Mendelson, the Richard S.
Mendelson Trust, and Land, Carroll & Blair, P.C. — were among the defendants in the
original proceedings.

                                              2
determined that the theory is non-meritorious and insufficiently alleged. The court thus

dismissed Sopkin’s Complaint under Rule 12(b)(1) for lack of standing. See Sopkin v.

Mendelson, No. 1:19-cv-00058 (E.D. Va. May 2, 2019), ECF No. 29. Thereafter, the court

twice denied Sopkin’s requests for reconsideration of the dismissal pursuant to Federal

Rule of Civil Procedure 59(e) and for leave to amend her Complaint under Federal Rule of

Civil Procedure 15(a)(2). See Sopkin v. Mendelson, No. 1:19-cv-00058 (E.D. Va. June 19,

2019), ECF No. 45; Sopkin v. Mendelson, No. 1:19-cv-00058 (E.D. Va. July 16, 2019),

ECF No. 54.

       Sopkin timely noted this appeal, and we possess jurisdiction pursuant to 28 U.S.C.

§ 1291. On appeal, Sopkin challenges the dismissal of her Complaint for lack of standing

and the denial of leave to file her proposed Second Amended Complaint.

       We review de novo the district court’s dismissal for lack of standing. See Deal v.

Mercer Cnty. Bd. of Educ., 911 F.3d 183, 187 (4th Cir. 2018). Generally, we review for

abuse of discretion a court’s denial of leave to amend a pleading. See Drager v. PLIVA

USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014). But because the court here denied leave on

grounds of futility, we employ the de novo standard applicable to our review of a motion

to dismiss. See United States ex rel. Ahumada v. NISH, 756 F.3d 268, 274 (4th Cir. 2014).

Having thoroughly examined the record of these proceedings and carefully considered the

various arguments made by the parties in their appellate briefs, we are satisfied to affirm

the Rule 12(b)(1) dismissal of Sopkin’s Complaint and the Rule 15(a)(2) denial of leave to

file her proposed Second Amended Complaint.

                                                                              AFFIRMED

                                            3